         Case 2:18-cv-00428-MRH Document 36 Filed 03/11/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FAPD, LLC,

               Plaintiff,                           18cv428
                                                    ELECTRONICALLY FILED
                         v.

AUTO-OWNERS INSURANCE COMPANY,

               Defendant.



                     HEARING MEMO – Status/Settlement Conference
                             Date hearing held: 3/11/19
                            Before Judge Arthur J. Schwab

                                    Andrew Gross
 Counsel for Plaintiff
                                    Francis McTiernan
 Counsel for Defendant
                                    Julie Kienzle
 Court Reporter
                                    NAM/LCK
 Law Clerk/Deputy Clerk
                                    9:04 AM
 Start time
                                    1:10 PM
 End time

                                         NOTED:



Settlement reached. The terms of the settlement agreement were put on the record. Judge
Hornak to administratively close the case.
